DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Objections
Claim(s) 17 and 19 is/are objected to because of the following informalities:
Claim 17, lines 2-3: “the single pit electrode is a single laser micromachined pit” should be “the single pit electrode has a single laser micromachined pit”
Claim 19, line 2: “a quinone-like groups” should be “quinone-like groups”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “wherein the electrical potential comprises a potential between the sp2 carbon region of the boron doped diamond-based pH electrode and the aqueous sample” in lines 15-17, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses an electrical potential between the at least one measurement electrode may be measured; the electrical potential may correspond to a pH measurement of an aqueous sample; the at least one measurement electrode, at least one reference electrode, and at least one auxiliary electrode may be operatively couple to circuitry to measure, analyze, and store pH measurements of a sample ([0019] last six lines); the system may measure an electrical potential of the volume aqueous sample across at least one measurement electrode and at least one reference electrode ([0032] lines 1-3); the electrical potential may be measured across one or more electrodes, for example, a series of electrode; the first measurement electrode may be used to measure the electrical potential attributable to a pH of an aqueous sample ([0033] lines 1-3).  Thus, the specification only discloses measuring a potential between the measurement electrode and the reference electrode, which is attributable to the pH of the aqueous sample, but not a potential between the sp2 carbon region of the boron doped diamond-based pH electrode and the aqueous sample. 
All subsequent claims 12-19 are rejected due to their dependencies on based rejected claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the electrical potential” in lines 15-16.  It is unclear whether this electrical potential is the applied electrical potential to the at least one reference electrode and the at least one measurement electrode or the measured electrical potential between the at least one measurement electrode and the at least one reference electrode. It is suggested to change into “the measured electrical potential.”
All subsequent claims 12-19 are rejected due to their dependencies on based rejected claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (Z.J. Ayres, Controlled sp2 functionalization of boron doped diamond as a route for the fabrication of robust and Nernstian pH electrodes, Analytical Chemistry, 2016(88), page 974-80) in view of Kroll (WO 2017/223365). 
Regarding claim 11, Ayres teaches a method for measuring pH in an aqueous sample (page 975, Col. 1, para. 2, lines 1-2: a robust approach for the measurement of pH) with a carbon region electrode (page 975, Col. 1, para. 2, line 2: using boron doped diamond BDD electrodes; lines 4-5: add sp2 carbon to defined regions of the BDD surface using laser micromachining, i.e., ablation), comprising: 
introducing an aqueous sample (page 975, Col. 1, para. 2, lines 15-16: the pH measurements can be made in aerated solutions) into a measurement device (page 975, Col. 2, para. 4, lines 1-2: for the electrochemical measurement a three-electrode configuration was utilized), wherein the measurement device comprises: 
at least one measurement electrode (page 975, Col. 2, para. 4, lines 2-3: BDD as the working electrode) comprising a first carbon region (page 976, Col. 1, para. 5, lines 1-2; Fig. 1(a): indicating a first carbon region, as annotated, of a laser micromachined BDD electrode), wherein the first carbon region comprises a single pH sensitive carbon region (Fig. 1(a): indicating the first carbon region comprising a single carbon region), wherein the single pH sensitive carbon region of the measurement electrode is a sp2 carbon region of a boron doped diamond-based pH electrode (page 975, Col. 2, para. 3, lines 1-3: after lasering, the sp2 regions of the electrode were activated to produce the necessary pH sensitive redox active quinone groups which result in a stable Nernstian response);

    PNG
    media_image1.png
    440
    473
    media_image1.png
    Greyscale

at least one reference electrode (page 975, Col. 2, para. 4, lines 4-5: a reference electrode), 
at least one auxiliary electrode (page 975, Col. 2, para. 4, line 3: a counter electrode), 
applying an electrical potential (page 975, Col. 2, para. 4, lines 13-14: square wave voltammetry SWV was conducted at step potential of 2 mV; Fig. 5(a) title: step potential = 2 mV);
measuring an electrical potential (Fig. 5(a); page 978, Col. 1, para. 2, line 8: a clear peak is now observed at +0.41V in a pH = 2 solution; thus the peak potential is deemed to be a measured electrical potential in a solution at a certain pH value), wherein the measured electrical potential comprises a potential between the sp2 carbon region of the boron doped diamond-based pH electrode and the aqueous sample (page 978, Col. 1, para. 2, lines 1-2: the presence of carbonyl containing quinone groups on the surface of the lasered/activated BDD electrode; lines 5-7: quinone reduction has been shown; Fig. 5(a); page 978, Col. 1, para. 3, lines 9-10: as the pH is increased, the reduction peak position shifts toward more negative potentials; thus the quinone reduction peak is related to the pH of the tested solution and the measured potential is deemed to be a potential between the sp2 carbon region containing quinone groups of the BDD electrode and the aqueous sample); and
identifying a pH of the aqueous sample based upon the measured electrical potential (Fig. 5(b); page 978, Col. 2, para. 2, lines 1-2, 4-6: Fig. 5b shows a plot of the reduction peak potential vs pH for the lasered/activated BDD electrodes, showing an excellent linear response across the analyzed pH range 2-12; page 979, Col. 2, para. 3, lines 3-5: produced a pH sensor which exhibited excellent Nernstian linearity over the pH range 2-12 as well as good sensitivity; thus, the calibration graph of Fig. 5b is used to identify a pH value upon the measured electrical potential, i.e., the reduction peak potential). 

Ayres does not explicitly disclose the applied electrical potential is to the at least one reference electrode and the at least one measurement electrode; and measuring an electrical potential between the at least one measurement electrode and the at least one reference electrode.
However Kroll teaches pH measurement in aqueous samples ([0001] lines 1-2) using a pH sensing electrode (i.e., the first working electrode) made of boron-doped diamond ([0006] lines 11-12), reference electrode ([0006] lines 14), a counter electrode ([0006] lines 15), and a control circuitry ([0006] lines 15).  The control circuity adapted to measure and control the voltage difference between the reference electrode and the first working electrode (i.e., the pH sensing electrode) and further adapted to output the pH signal indicative of the pH based on measured first current flow and potential through the first working electrode ([0006] lines 16-18).  Thus, Kroll teaches the applied electrical potential is to the reference electrode and the pH sensing electrode (i.e., the measurement electrode) and the measured electrical potential is between the pH sensing electrode (i.e., the measurement electrode) and the reference electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayres by applying an electrical potential to the measurement electrode and the reference electrode and measuring an electrical potential between the reference electrode and the measurement electrode indicative of pH as taught by Kroll for identifying pH value because it is a suitable method for measuring pH in an aqueous sample.  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 12, Aryes teaches the first carbon region comprises a single continuous pH sensitive carbon region (Fig. 1(a): as annotated, the first carbon region comprising a single continuous pH sensitive carbon region).

Regarding claim 13, Aryes teaches the single pH sensitive carbon region covers a portion of a surface of the at least one measurement electrode (Fig. 1(a): as annotated, the single pH sensitive carbon region of the first carbon region covering a portion of the surface of the measuring BDD electrode).

Regarding claim 14, Aryes teaches a size of the single pH sensitive carbon region comprises a size up to the size of the total surface area of a measurement portion of the boron doped diamond-based pH electrode (Fig. 1(a): the size of the single pH sensitive carbon region of the first carbon region covers a portion of the surface of the measurement BDD electrode, and deemed to comprise a size up to the size of the total surface area of the measurement portion of the boron doped diamond-based pH electrode; here “up to” means the maximum size that the single pH sensitive carbon region can be but not necessarily to be). 

Regarding claim 15, Aryes teaches the carbon region has a circular shaped area (Fig. 1(a)-(b), (d): indicating the single pH sensitive carbon region of the first carbon region, as annotated in Fig. 1(a), is a circular shaped area).

Regarding claim 16, Aryes teaches the pH sensitive carbon region has a defined area (Fig. 1(d): indicating the single pH sensitive carbon region is a defined area within an individual lasered pit).

Regarding claim 18, Aryes teaches the single pH sensitive carbon region of the measurement electrode comprises oxidized carbon structures (page 975, Col. 2, para. 3, lines 1-5, 9: after lasering, the sp2 regions of the electrode were activated to produce the necessary pH sensitive redox active quinone groups by heating the electrode in the oxidizing environment, i.e., high temperature oxidative treatments; thus, the carbonyl containing quinone groups are deemed to be oxidized carbon structures on the sp2 regions of the surface of the BDD electrode).

Regarding claim 19, Aryes teaches the oxidized carbon structures further comprises a quinone-like groups (page 975, Col. 2, para. 3, lines 1-3, 5, 9: after lasering, the sp2 regions of the electrode were activated to produce the necessary pH sensitive redox active quinone groups).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Kroll, and further in view of Ayres-1 (Z.J. Ayres, Quinone electrochemistry for the comparative assessment of sp2 surface content of boron doped diamond electrodes, Electrochemistry Communications, 2016(72), page 59-63).
Regarding claim 17, Aryes and Kroll disclose all limitations of claim 11 as applied to claim 11.  Aryes and Kroll do not explicitly disclose the at least one measurement electrode comprises a single pit electrode, wherein the single pit electrode is a single laser micromachined pit.
However, Aryes-1 teaches laser machined BDD electrode with increasing sp2 content (Fig. 1(a); page 60, Col. 1, para. 3, lines 1-4) for cyclic voltammetry CV measurements (page 60, Col. 2, para. 2, line 3), while Aryes teaches a 1 mm diameter BDD electrode having 61 lasered pits of diameter 50 ± 2 µm (Aryes, Fig. 1(a); page 976, Col. 1, para. 5, lines 1-3).  Thus, Aryes-1 teaches the BDD electrode is a single pit electrode having a single laser micromachined pit (Fig. 1(a); page 60, Col. 1, para. 3, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aryes and Kroll by substituting the measurement BDD electrode with 61 lasered pits with the one having a single pit as taught by Ayres-1 because the BDD electrode with a single laser micromachined pit is suitable for pH measurement with the presence of sp2 carbon bound with quinone groups at the electrode surface the BDD electrode that shows a pH dependent redox signature (page 59, Col. 2, para. 2, lines 3-6).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-19 has/have been considered and rejections in the prior Office action are withdrawn in view of Applicant’s amendments. However, new grounds of rejections are necessitated in view of Applicant’s amendments, as rejected in the current rejection, and Applicant’s arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Read (T.L. Read, An sp2 Patterned Boron Doped Diamond Electrode for the simultaneous Detection of Dissolved Oxygen and pH, ACS Sens., 2019 (4), page 756-63) discloses a sp2 patterned boron doped diamond electrode with a single macrospot and a microarray sp2 regions (Fig. 1) for cyclic voltammetric measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795